           Case 3:20-cr-00194-PDW Document 2 Filed 10/21/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

UNITED STATES OF AMERICA                         INDICTMENT

                   v.                            Case No. ______________________

ABDIMANAN BANA HABIB                             Violation: 18 U.S.C. § 231(a)(3)

                                        Civil Disorder

The Grand Jury Charges:

         On or about May 30, 2020, in the District of North Dakota,

                               ABDIMANAN BANA HABIB

did knowingly commit and attempt to commit an act to obstruct, impede, and interfere

with any fireman or law enforcement officer lawfully engaged in the lawful performance

of his official duties incident to and during the commission of a civil disorder, which in

any way or degree obstructed, delayed, and adversely affected commerce and the

movement of any article and commodity in commerce and the conduct and performance

of any federally protected function;

         In violation of Title 18, United States Code, Section 231(a)(3).

                                            A TRUE BILL:


                                            _________________________________
                                            /s/ Foreperson
                                            Foreperson


/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

AJS/ld
